Citation Nr: 1047269	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to November 
1984.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision of the San Diego, California Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Jurisdiction 
over the case was subsequently transferred to the RO in Honolulu, 
Hawaii.

In July 2010, the Veteran testified during a hearing at the 
Honolulu RO before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's cervical spine disability has been manifested by 
forward flexion of 45 degrees and combined range of motion of at 
least 280 degrees; forward flexion to 30 degrees or less, 
combined range of motion to 170 degrees or less, muscle spasms or 
guarding resulting in abnormal gait or abnormal spinal contour, 
separately ratable neurological impairment and incapacitating 
episodes are not shown.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for cervical 
spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243.




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its 
duty to notify.  By way of VCAA notice letters sent to the 
Veteran in September 2007 and June 2008, the RO generally 
informed the Veteran of the evidence necessary to substantiate 
his claim and his and VA's responsibilities in claims 
development.  Also, the Veteran was informed that in evaluating 
his disability, VA would consider evidence of the nature and 
symptoms of his condition; the severity and duration of his 
symptoms; and the impact of his condition and symptoms on 
employment.  Additionally, he was notified of the general manner 
in which disability ratings are assigned, and examples of the 
types of evidence he could submit, or ask VA to obtain, were also 
provided.  Further, he was given notice of the rating criteria 
for evaluating cervical spine disability.  Although some of the 
notice was not provided until after the Veteran's claim was 
initially adjudicated, the claim was subsequently re-adjudicated 
by a December2008 statement of the case, thereby correcting any 
defect in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective 
action is necessary.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA treatment records, 
and the reports of VA cervical spine examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the July 2010 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative on his behalf.  

The Board notes that at the July 2010 hearing, the Veteran 
indicated that two to three weeks prior he had gone to a private 
hospital after experiencing neck and upper back pain, along with 
apparent heart problems.  Thus, the Veteran's representative 
requested that the record be held open for thirty days so that he 
records from this hospitalization could be submitted.  The record 
was held open for thirty days; however, neither the Veteran nor 
his representative has submitted the information.  Additionally, 
as the Veteran did not furnish VA with an appropriate release of 
information, VA had no way of obtaining the records.  Further, 
the Veteran has not identified any other outstanding evidence 
that might be pertinent to his claim.  Accordingly, the Board 
finds that no further RO action, prior to appellate consideration 
of this claim, is required. 



II.  Factual Background

VA medical records from 2006 show treatment for neck pain.  In 
February 2006, the Veteran reported that he had been having pain 
at the base of the neck for several months.  He denied any 
radicular symptoms and indicated that he was taking Tylenol and 
Ibuprofen for the pain and that this seemed to help.  The 
diagnostic assessment was chronic neck pain with no radicular 
symptoms.  

In a September 2007 statement, the Veteran indicated that he 
continued to have pain in the neck, shoulders and upper back and 
he continued to take ibuprofen and aspirin for pain relief.  

On September 2007 VA examination, the Veteran reported that he 
experienced intermittent neck pain, including pain at rest.  He 
also experienced stiffness and fatigability.  He did not 
experience weakness, stiffness, swelling, heat, redness, 
instability, locking, incoordination, numbness, tingling or 
associated constitutional symptoms.   He had flare-ups about 
three times per week, which would last about 8 hours.  The flare-
ups were relieved by rest, stretching and Motrin and were 
exacerbated by cold weather, mowing the lawn for more than 30 
minutes, lifting more than 30 pounds, running for more than 30 
minutes and random neck turning.  The Veteran indicated that his 
ability to perform daily self care activities was not affected by 
his neck problems.  He did feel limited in the ability to perform 
his current job in customer service due to the neck problems.  He 
had had no incapacitating episodes and no days lost from work in 
the past 12 months.  He had had no other trauma or surgery for 
the condition and did not use any mechanical or ambulatory aids.  
The neck joint was not painful on range of motion and there was 
no pain on repetitive use.  The Veteran did report radiation of 
pain to the bilateral shoulders.  The Veteran was not unsteady 
and denied a history of falls.  He could walk one mile without 
symptoms.

Physical examination of the cervical spine did not show an 
antalgic gait.  Range of motion of the cervical spine was 45 
degrees flexion, 45 degrees extension, with pain at 45 degrees, 
45 degrees of left and right lateral flexion and 80 degrees of 
left and right rotations.  The Veteran did experience further 
pain with repeated efforts.  There was no edema, ecchymosis or 
erythema of the cervical spine noted and on palpation the 
bilateral paracervical muscles were non-tender.  Mild increased 
tone and axial loading did not reproduce pain but there was mild 
objective pain on range of motion.  

Neurological examination revealed that the Veteran's sensation 
was grossly intact and symmetric in the bilateral upper 
extremities.  Vibratory sensation and light filament sensation 
was also intact bilaterally.  Motor strength was 5/5 in the upper 
extremities and symmetric bilaterally.  Bicep, brachicordalis and 
tricep reflexes were all normal, Rhomberg's sign was negative and 
finger to nose touching was symmetric and within normal limits.  
An X-ray of the cervical spine produced a diagnostic impression 
of focal degenerative disc disease between C4 and C6 with 
associated neural foraminal narrowing on the left at the 4-5 and 
5-6 levels due to the presence of posterior osteophytes, and a 
lesser amount of similar narrowing on the right at the C5-6 
level.  The diagnosis was degenerative joint disease of the 
cervical spine status post traumatic cervical strain.  The 
examiner noted that he would have to resort to mere speculation 
in order to express additional limitation due to repetitive use.  

An October 2007 VA outpatient progress note reflects that the 
Veteran complained of neck pain and bilateral stiffness in the 
hands for the past 6 to 7 months.  A subsequent October 2007 
progress note indicated that the Veteran was still experiencing 
ongoing neck and shoulder pains.  The Veteran was working with 
United Airlines customer service so he was unfortunately lifting 
baggage repetitively.  He was due to retire at the end of the 
month.  The Veteran indicated that the pain from the neck did not 
radiate down the arms.  He walked a few times a week with his 
wife at the mall.  He also reported that over the years if he 
would overexert himself he would feel a sense of excessive weight 
from his head and shoulders.  He experienced no pain and no 
presyncope.  Examination of the neck showed a loss of lordosis 
and tightness in the upper trapezius/paracervical muscle.  
Examination of the shoulders showed bilateral crepitance and a 
mild loss of abduction.  The diagnostic assessment was neck pain 
and it was noted that the Veteran felt worse and that a prior X-
ray of the neck had indicated signs of muscle spasm.  It was 
recommended that the Veteran employ good ergonomics and that he 
try physical therapy.  

A subsequent November 2007 initial physical therapy evaluation 
shows that the Veteran was instructed on how to implement a home 
exercise program.  It was noted that he had recently retired from 
United Airlines as a check-in clerk and reported that handling 
heavy baggage was exacerbating his neck/shoulder condition.  He 
had not been exercising regularly but tried to walk several times 
per week for one hour.  The evaluating physical therapist noted 
that the Veteran was completely independent with all of his 
activities of daily living.  He also had entirely intact 
coordination, sensation, proprioception and balance.  The Veteran 
reported that his pain level in the neck and shoulders was 7 out 
of 10.  The Veteran's range of motion was noted to be within 
functional limits and that on manual muscle testing his shoulder 
strength was 3+/5.  The physical therapist noted that the 
problems for the Veteran to address included pain and weakness.  

Later November and December 2007 VA physical therapy notes show 
that the Veteran received three physical therapy treatments for 
pain in the neck and shoulders.  The treatments each included 15 
minutes of ultrasound followed by 15 minutes of deep pressure 
massage.  It was noted that the Veteran responded well to 
treatment as he experienced decreased neck and shoulder pain and 
an increased level of functioning.  A December 18, 2007 progress 
note indicated that the Veteran's neck and shoulder pain had been 
resolved and that full strength and range of motion had been 
restored to the neck and shoulders.  Thus, as the Veteran's goals 
had been achieved, he was discharged from physical therapy.  

A subsequent April 2008 VA physical therapy note shows that the 
Veteran was evaluated for use of a TENS unit as his neck and 
upper back pain had returned to a lesser level.  It was noted 
that the Veteran's range of motion and muscle function were 
within normal limits.  It was also noted that the Veteran would 
be using the TENS unit at home according to the instructions he 
was given.  

An August 2008 VA primary care note indicates that the Veteran 
reported that the TENS unit had been helping his aches.  
On June 2009 VA cervical spine examination, the Veteran reported 
that he had neck pain, which radiated into his shoulders.  The 
Veteran indicated that the pain was usually dull and occasionally 
sharp and that he experienced pain after walking.  The pain was 
located in the base of the neck and distributed in a cloak like 
fashion over the upper shoulders.  He experienced moderate pain 
every day and had not experienced any incapacitating episodes.  
He used a TENS unit 2 to 3 times a day to treat his pain and 
would also take Ibuprofen, which helped his pain.  He indicated 
that he could not jog, could not lift things and could not look 
up.  He noted that he experienced flare-ups about once a month 
and the flare-ups would last about a day.  The precipitating 
factor for a flare-up was trying to do any kind of physical work 
and using the TENS unit was an alleviating factor.  He did not 
experience additional impairment during a flare-up except that 
the condition would slow him down.  

The Veteran reported that he had experienced stiffness, fatigue, 
spasms, weakness, decreased motion, numbness when using the TENS 
unit and paresthesias.  He did not use any assistive devices and 
he indicated that he could walk for approximately two miles or 
for one hour.  He was not unsteady and did not have a history of 
falls.  The Veteran tried to walk an hour per day but noticed a 
heaviness in the shoulders after walking that long.  He reported 
that he could manage all of his activities of daily living but 
that his cervical spine problems did slow down his dressing.  

Physical examination showed that the Veteran had a straight spine 
and normal posture.  His gait was a little slow but otherwise 
normal and the position of his head was also normal.  The 
curvatures of the spine were symmetrical in appearance.  Range of 
motion of the cervical spine was 45 degrees flexion with no pain, 
45 degrees extension with pain at 45 degrees, 30 degrees lateral 
flexion bilaterally, with pain at 30 degrees in each direction, 
and 65 degrees rotation bilaterally with pain at 65 degrees in 
each direction.  Objective evidence of pain was present in the 
form of the Veteran grimacing.  There was no objective evidence 
of spasm, weakness, tenderness, atrophy or guarding.  There were 
also no postural abnormalities.  

Neurological examination showed that sensory examination was 
normal for both upper extremities, including sensation to light 
touch, sensation to vibration and proprioception.  Motor 
examination showed that there was no atrophy and that there were 
circumferential measurements, normal muscle tone and symmetrical 
4/5 motor strength in the upper extremities.  Biceps, 
brachiocordalis and triceps reflexes were all 0, symmetrical and 
non-localizing.  The examiner noted that the Veteran reported 
that about half of his range of motion of the cervical spine was 
lost with his exercise program due to pain.  However, the 
examiner also noted that on examination, with multiple repetitive 
measurements of motion, there was no additional loss of motion.  
The examiner indicated that there was pain on repetitive motion 
but no fatigue, weakness, lack of endurance or incoordination.  

X-rays of the cervical spine produced a diagnostic impression of 
focal degenerative disc disease with mild neural foraminal 
encroachment.  The examiner diagnosed the Veteran with 
degenerative disc disease of the cervical spine at C4-5, C5-6 and 
C6-7.  

During the July 2010 hearing, the Veteran testified that his 
cervical spine pain had become serious enough that he had been 
asked to wear his TENS unit.  The Veteran noted that the TENS 
unit would mask his pain but would not take it away completely.  
He also continued to take Ibuprofen for pain.  He reported that 
he had neck pains, upper shoulder pains, and upper back pains.  
He noted that two weeks prior he had been having these problems 
and called an ambulance at about four in the morning.  The 
ambulance then took him down to a local private hospital, Poli 
Momi Medical Center.  There he was treated for his pain, along 
with his high blood pressure, diabetes and high cholesterol.  In 
particular, he had a lot of testing done on his heart and the 
testing did not show that his pain emanated from a heart problem.  
Consequently, the treating medical personnel were not sure what 
had happened but he was given morphine to alleviate his pain.  

Regarding his daily life, the Veteran testified that he did not 
go dancing or jogging anymore and that more generally, he had 
been doing less socializing.  He didn't take long trips as he 
could not sit down for more than two or three hours before his 
neck and shoulders would start hurting and he would have to 
either take Ibuprofen or stand up and walk around.  The Veteran 
indicated that he always had some level of pain and that when it 
got serious, he used the TENS unit or took a hot shower.  
The Veteran indicated that now that he was retired, he used the 
TENS unit about two to three times per month.  He took regular 
retirement on account of his age, not disability retirement.  
While he was working, it got to the point where he would have to 
ask to be removed from working the baggage check-in counter as he 
could not lift the bags.  Instead, he would go to the gate and 
check people in there.  He indicated that since retirement he had 
a little bit of pain in the neck, 2 or 3 on a scale of 1 to 10.  
Sitting for two or three hours would make his neck and shoulders 
heavy and he would feel numbness in his neck.  Some days his 
range of motion was normal, including being able to turn side to 
side and some days it was restricted and he had to take 
Ibuprofen.  Change in the weather made his neck worse, as did 
exertion such as mowing the lawn.  He indicated that he used to 
be able to mow both sides of the lawn without any problem but 
recently he had to just do one side and then take a rest as his 
shoulder would be hurting.  

His treating VA doctors informed him that his cervical strain had 
turned into arthritis and the Veteran appeared to feel that the 
cervical strain was the cause of his shoulder problems.  The 
Veteran indicated that he did get some tingling into his hands 
and shoulders but not often.  He would experience this feeling 
spontaneously.  The Veteran also reported that he did experience 
a cramping sensation in the neck and shoulders but that what 
bothered him most was the pain.  He tried to avoid exacerbations 
of the pain by not overexerting himself.  He would help less 
around the house, would avoid heavy lifting and would mow the 
lawn and wash the car less frequently.  

IV.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate 
diagnostic codes identify the evaluations to be assigned to the 
various disabilities.

If there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, 
however, that staged ratings are not warranted here, as the 
degree of impairment due to the Veteran's cervical spine 
disability has not varied significantly during the appeal period.  

The Board notes, at the outset, that the Veteran's cervical spine 
disability involves disc disease, and, under the current rating 
schedule, there are three ways of evaluating disc disease: under 
the General Rating Formula for Diseases and Injuries of the Spine 
(applicable to all disabilities of the spine); by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for all 
other disabilities; or on the basis of incapacitating episodes.

The General Rating Formula provides for assignment of a rating of 
10 percent rating for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm or 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour.  A 20 percent rating is assigned for 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted for forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  The next higher rating 
of 40 percent is warranted for unfavorable ankylosis of the 
cervical spine.  A 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Normal range of motion of the cervical spine is generally defined 
by the regulations as 45 degrees of flexion, 45 degrees of 
extension, 45 degrees of right and left lateral flexion and 80 
degrees of left and right rotation.  See 38 C.F.R. § 4.71a, Plate 
V.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Also, under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating.  
38 C.F.R. § 4.71a.  

Additionally, under the Formula for Rating Intervertebral Disc 
Syndrome (IVDS) Based on Incapacitating Episodes, ratings are 
assigned on the basis of the quantity and duration of 
incapacitating episodes over a prior 12-month period.  A 10 
percent rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a twenty percent rating is warranted 
for incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months and 
higher ratings are warranted for longer periods of incapacitating 
episodes over the past 12 months.  For purposes of evaluation 
under this formula, an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, a rating in excess of 10 percent for the 
Veteran's cervical spine disability is not warranted under any of 
the applicable schedular criteria.  Under the General Rating 
Formula, the Veteran is not shown to have forward flexion of the 
cervical spine of 30 degrees or less, combined range of motion of 
170 degrees or less or muscle spasm severe enough to result in an 
abnormal gait or abnormal spinal contour.  In this regard, both 
VA examinations found that the Veteran had normal forward flexion 
of the cervical spine, to 45 degrees and there are no other 
findings of record indicating a lesser degree of forward flexion.  
Similarly, the most limited overall findings concerning range of 
motion during the rating period come from the June 2009 VA 
examination where the Veteran was noted to have 45 degrees 
flexion, 45 degrees extension, 30 degrees lateral flexion 
bilaterally, and 65 degrees rotation bilaterally, for a combined 
range of motion of 280 degrees.  Thus, the Veteran's combined 
range of motion of the cervical spine is not shown to be 170 
degrees or less.  The Board notes that the Veteran has generally 
indicated that there are some days when he experiences 
significant limitation of motion of the spine but in the absence 
of any quantified objective measure of such limitation, the Board 
does not have a basis for finding that it meets the criteria for 
a higher 20 percent rating.  There was no increased limitation on 
repetitive motion testing.

Additionally, although the Veteran has reported that he has 
experienced muscle spasms and an X-ray finding seemed to be 
compatible with the occurrence of muscle spasm, there is no 
evidence to suggest that such spasm (or guarding) is severe 
enough or frequent enough to result in abnormal gait or spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  In this regard, during the June 2009 VA examination, 
the Veteran was specifically found to have a straight, 
symmetrical spine, an essentially normal gait, normal posture, 
and normal head position with no postural abnormalities.  
Additionally, although the Veteran was noted to have a "loss of 
lordosis" in October 2007, it is not shown that this loss was a 
result of muscle spasm or guarding and he was not shown to have 
the more severe problem of reversed lordosis.  Nor are there any 
other findings of record tending to indicate that muscle spasm or 
guarding has resulted in abnormal gait or spinal contour.

The Board has also considered whether a rating in excess of 10 
percent could be assigned for the Veteran's cervical spine 
disability on the basis of a combination of neurological and 
orthopedic impairment.  Notably, the Veteran reported the 
presence of radiating pain both during the VA examinations and at 
his July 2010 hearing.  However, neither VA examiner diagnosed 
the Veteran with any separate neurological impairment.  Instead, 
they found that his neurological functioning was essentially 
normal.  In this regard, the November 2007 examiner specifically 
found grossly intact and symmetric sensation in the bilateral 
upper extremities, symmetric 5/5 motor strength in both upper 
extremities and normal upper extremity reflexes.  Similarly, the 
June 2009 examiner found that sensation to light touch, sensation 
to vibration and proprioception were all normal; that upper 
extremity muscle tone was normal; that upper extremity motor 
strength was 4/5 and symmetrical; that upper extremity reflexes 
were symmetrical and non-localizing; and that there was no 
atrophy or circumferential measurements.  Nor, is there any other 
evidence of record tending to indicate that the Veteran has any 
separately diagnosable neurological impairment associated with 
his cervical spine disability.  Accordingly, as the Veteran has 
not been diagnoses with such a separate neurological disability 
(such as cervical radiculopathy) and as the neurological 
examination findings of record are essentially normal, there is 
no basis for assigning a separate rating for associated 
neurological impairment and thus, no basis for assigning a rating 
in excess of 10 percent for the combination of orthopedic and 
neurological impairment.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 1.  

The Board has also considered whether the Veteran could be 
assigned a rating in excess of 10 percent for his degenerative 
disc disease on the basis of incapacitating episodes.  However, 
as incapacitating episodes are neither shown nor alleged, such a 
rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.
   
The Board also points out that a higher rating is not assignable 
on the basis of orthopedic disability even when functional loss 
due to pain and other factors is considered.  In this regard, 
although the Veteran's cervical spine motion was shown on the 
most recent June 2009 VA examination to be limited by pain, there 
is no indication that it has been limited to a degree compatible 
with flexion to 30 degrees or less or combined cervical spine 
motion of 170 degrees or less.  Also, although the veteran 
reported an up to 50 percent loss of motion on repetitive use 
during the June 2009 examination, the examiner actually found 
that on multiple repetitive measurements of motion, there was no 
additional loss of motion and that while there was pain on 
repetitive motion, there was no fatigue, weakness, lack of 
endurance or incoordination on such motion.  Nor is there any 
other objective evidence of record indicative of more severe 
functional loss.   Further, the Board notes that although the 
Veteran has reported that he has had to limit his physical 
activities due to his cervical spine disability and other medical 
problems, despite these problems, he indicates that he is still 
able to walk up to a mile and to slowly mow the lawn.  Thus based 
on the objective findings of record and the Veteran's reported 
level of overall activity, the Board finds that the Veteran's 
functional loss is adequately compensated by the currently 
assigned 10 percent rating.  See DeLuca, 8 Vet. App. at 204-7.   

C.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.

The Board has considered whether the Veteran's claim should be 
referred for consideration of an extraschedular evaluation, and 
has concluded that no such referral is warranted.  The Veteran's 
complaints concerning his cervical spine including pain, 
occasional limitation of motion and occasional spasm are fully 
contemplated by the relevant diagnostic criteria.  There is 
nothing in the record to suggest that his disability picture is 
so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., Thun 
v. Peake, 22 Vet. App. 111 (2008).  While he reported some 
changes at work to accommodate his condition, there is no 
suggestion of demotion or other significant work impairment.  
Moreover, he retired on regular retirement, not disability.

In summary, as the evidence does not establish a schedular or 
extraschedular basis for assigning a rating in excess of 10 
percent for the Veteran's cervical spine disability, the 
preponderance of the evidence is against this claim and it must 
be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 10 percent for cervical spine disability is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


